COURT OF CHANCERY
                                         OF THE
                                   STATE OF DELAWARE
Sam Glasscock III                                                                 CHANCERY COURTHOUSE
VICE CHANCELLOR                                                                           34 The Circle
                                                                               GEORGETOWN, DELAWARE 19947
                                                                                               AND
                                                                                Leonard L. Williams Justice Center
                                                                             500 NORTH KING STREET, SUITE 11400
                                                                              WILMINGTON, DELAWARE 19980-3734



                                      March 28, 2018

Richard Berl, Jr., Esquire                           Michael S. Davis
Berl & Feinberg LLP                                  Debra L. Davis
34382 Carpenter’s Way, Suite 3                       1297 North Bend Road
Lewes, Delaware 19958                                Jarrettsville, Maryland 21084


         RE: Pullin v. Davis, C.A. No. 11829-VCG

Dear Litigants:

        The Plaintiffs’ request for attorney’s fees was filed after my Final Order was entered.
This matter is currently on appeal and I am without jurisdiction. Accordingly, I will take no
further action on the Pullins’ request for fee shifting.

        Mr. Davis responded to my request for commentary on the fee request by sending a letter
directly to me in chambers. As Davis is undoubtedly aware, all correspondence must be directed
through the Register in Chancery and filed on the docket. I have forwarded Davis’ letter to the
Register for filing; in the future, I will return correspondence from any party sent directly to me
to the sender, unopened.

        As to the substance of Davis’s response, he sent me two one-dollar bills and asked me to
distribute one dollar to the Pullins and one dollar to their counsel. While Oscar Wilde was no
doubt himself indulging in sarcasm when he adjudged sarcasm the lowest form of wit, I find
much truth in the sentiment. I have asked the Register in Chancery to send a check to Mr. Davis
for $1.53, representing $2 cash paid less the cost of postage incurred by the State. Alas, the cost
to the taxpayers of state employees’ time expended is unrecoverable.

         To the extent that the foregoing requires an order to take effect, IT IS SO ORDERED.

                                              Sincerely,

                                              /s/ Sam Glasscock III

                                              Vice Chancellor


cc:      Register in Chancery